DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on September 15, 2021, amendments to the claims have been acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US 20100173198). 
Regarding claims 1 and 2, Zhamu discloses a lithium ion battery [0090] comprising an anode, the anode includes prelithiation where a Li coating is deposited on a surface of an anode active material Silicon (thin Si plate or fine Si particles), followed by promoting thermally induced diffusion of Li into the substrate (into the interior of a Si plate or Si particles) [0095].  A thin lithium layer can be deposited on the surface of a thin anode material sheet (Si plate) ([0094]-[0095]). Zhamu further discloses the electro-active material (e.g. prelithiated Si particles) may be coated with a carbonizable coating material. The coating can be carbonized to produce an amorphous carbon coating on the surface of these Si particles [0101]. Such surface 
Further claim 1 recites “wherein the protective coating is formed after the lithium is disposed on the surface or the interior of the silicon-based anode”, these limitations includes process steps.  Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I. 
 Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I. (CLAIMS 1 and 2). Notwithstanding Zhamu teaches the protective coating is added after the Li is disposed on the surface. 
Regarding claim 5, Zhamu discloses all of the limitations as set forth above in claim 1.  Zhamu further discloses a thin coating layer of carbon coated on the surface of the prelithiated Si plate/particles [0101]. Examiner notes the carbon coating layer reads on the claimed protective (CLAIM 5) 
Regarding claims 6 and 7, Zhamu discloses a method of preparing a lithium ion battery [0090] comprising an anode, the anode includes prelithiation where a Li coating is deposited on a surfaced of an anode active material Silicon (thin Si plate or fine Si particles), followed by promoting thermally induced diffusion of Li into the substrate (into the interior of a Si plate or Si particles) [0095].  A thin lithium layer can be deposited on the surface of a thin anode material sheet (Si plate) ([0094]-[0095]). Zhamu further discloses the electro-active material (e.g. prelithiated Si particles) may be coated with a carbonizable coating material. The coating can be carbonized to produce an amorphous carbon coating on the surface of these Si particles [0101]. The carbon coating layer reads on the claimed protective coating on a surface of the silicon-based anode. The prelithitated silicon based anode has Li that is deposited on the surface or in the interior of the silicon plate/particles and is followed by having a protective  coating  coated on the silicon based anode after the lithium is applied to the surface or the interior of the silicon based anode. (CLAIMS 6 and 7)
Regarding claim 10, Zhamu discloses a lithium ion battery [0090] comprising an anode, the anode includes prelithiation where a Li coating is deposited on a surfaced of an anode active material Silicon (thin Si plate or fine Si particles), followed by promoting thermally induced diffusion of Li into the substrate (into the interior of a Si plate or Si particles) [0095].  A thin lithium layer can be deposited on the surface of a thin anode material sheet (Si plate) ([0094]-[0095]). Zhamu further discloses the electro-active material (e.g. prelithiated Si particles) may be coated with a carbonizable coating material. The coating can be carbonized to produce an amorphous carbon coating on the surface of these Si particles [0101]. Such surface coating can 
Regarding claim 11, Zhamu discloses all of the limitations as set forth above in claim 6. Zhamu further discloses a lithium ion battery comprising a cathode, anode (prelithitated Si based anode [0095]) and an electrolyte in ionic contact with both the cathode and anode [0106]. (CLAIM 11)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20100173198), as applied to claim 1 and 6 above, and further in view of Tomohiko et al. (JP 2016076332, provided on IDS 02/12/2021,using English machine translations for citations)
Regarding claim 3, Zhamu discloses all of the limitations as set forth above in claim 1. Zhamu does not disclose wherein the protective coating includes a material selected from the group consisting of lithium phosphorous oxynitride and an inorganic solid electrolyte based on an oxide or a phosphoric acid.  Tomohiko discloses a stabilized lithium powder in a lithium ion secondary battery [0001], which is used to stabilize the improvement of lithium but also produces excellent battery characteristics [0007]. The stabilized film comprises an inorganic solid electrolyte, by forming the stabilizing  film from an inorganic solid electrolyte having high ion conductivity, the movement of lithium ions is not inhibited if the stabilization film remains on the electrode after pressing, and the high rate characteristics  are greatly improved [0011]. The inorganic solid electrolyte is lithium phosphate oxynitride (LiPON) ([0013]; [0020]) and the inorganic solid electrolyte is preferably a solid electrolyte of an oxide [0020].  Examiner notes the lithium powder including the inorganic solid electrolyte LiPON based on an oxide reads on the claimed protective coating. 
It would have been obvious to one having ordinary skill in the art to replace the protective coating of Zhamu with the protective film coating including a LiPON electrolyte 
Regarding claim 8, Zhamu discloses all of the limitations as set forth above in claim 6. Zhamu does not disclose wherein the applying of the lithium includes adding lithium or a lithium compound to the interior of the silicon –based anode by adding lithium powder, lithium oxide, or lithium carbide powder in an early-stage slurry-stirring process or during late-stage rolling. Tomohiko discloses a stabilized lithium powder in a lithium ion secondary battery [0001], the stabilized lithium powder is used to stabilize the improvement of lithium but also produces excellent battery characteristics [0007]. The stabilized film of the stabilized lithium powder remains on the electrode after pressing to from a resistive film [0009]. The stabilized film comprises an inorganic solid electrolyte, by forming the stabilizing  film from an inorganic solid electrolyte having high ion conductivity, the movement of lithium ions is not inhibited if the stabilization film remains on the electrode after pressing, and the high rate characteristics  are greatly improved [0011].  
It would have been obvious to one having ordinary skill in the art to replace the lithium film of   Zhamu with the lithium powder of Tomohiko, where the lithium powder is applied by adding lithium to the interior of the silicon based anode by adding lithium powder during the late-stage rolling (pressing) in order to further stabilize the lithium and to improve battery characteristics. (CLAIM 8)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20100173198). 
Regarding claim 4, Zhamu discloses all of the limitations as set forth above in claim 1. Zhamu does not disclose wherein a weight of the lithium in the pre-lithiated silicon-based anode 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20100173198), further in view of Muffoletto et al. (US 6332900),  and further in view of Fasching et al. (US 20140234715).
Regarding claim 9, Zhamu discloses all of the limitations as set forth above in claim 7. Zhamu further discloses a thin lithium layer can deposited on the surface of a Si plate (anode) using a vacuum [0095].  A vacuum is used during the deposition process to avoid reactivity between the atomic lithium and molecules of lithium reactive substances such as water, oxygen, and nitrogen [0095].  Zhamu does not disclose wherein the deposition of the lithium is carried out in a vacuum at 220-250 °C. Muffoletto discloses the use of a physically vapor deposited coating of an electrode active material on a conductive substrate to thereby form an electrode component for an electrochemical cell (Muffoletto: col.1/ L64-67). Muffoletto further discloses coating an alkalated material onto a conductive substrate, the alkalated material being a lithiated material (Muffoletto: col.2/L38-48), the electrode active materials and the lithiated materials is heated in a vacuum to a temperature at which the material reaches its vapor pressure (Muffoletto: col.3/L8-12). 
Fasching discloses coatings that are applied in a lithiated form. The coating is deposited at low temperatures of less than about 300 °C, or less than about 200 °C, to prevent agglomeration of components in the material(Fasching:[0133]). Coatings may be deposited using processes such as physical vapor deposition (Fasching:[0135]). The skilled artisan would find it obvious to choose an appropriate temperature range for the deposition of lithium carried out in a vacuum to allow the lithium to reach its vapor pressure and to prevent agglomeration of the lithium components. Thus, the skilled artisan would have found it obvious to arrive at the claimed range of wherein the deposition of the lithium is carried out in a vacuum at 220-250 °C. (CLAIM 9)
Response to Arguments
Applicant’s arguments filed September 15, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722